 

Exhibit 10.10

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) by and between Ms. Marcee Maroney
(“Executive”) and KalVista Pharmaceuticals, Inc., formerly known as Carbylan
Therapeutics, Inc., (the “Company”) is made effective eight (8) days after
Executive’s signature hereto (the “Effective Date”), unless Executive revokes
his or her acceptance of this Agreement as provided in Section 5(c) below.  Any
reference to the Company throughout this Agreement shall include the Company,
its subsidiaries and any successors thereto.

A.The Company anticipates closing those certain transactions (the
“Transactions”) with KalVista Pharmaceuticals Ltd. (“KalVista”) contemplated by
that certain Share Purchase Agreement (the “Share Purchase Agreement”) dated as
of June 15, 2016, by and between the Company, KalVista, the shareholders of
KalVista and, solely for the purposes of being bound by certain provisions
therein and solely in such person’s capacity as the Seller Representative,
Andrew Crockett.

B.Executive’s employment with the Company and status as an officer, director and
employee of the Company and each of its affiliates will end effective upon the
Termination Date (as defined below).

C.Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to Executive.

D.The payments and benefits being made available to Executive pursuant to this
Agreement are intended to satisfy all outstanding obligations under that certain
employment letter agreement by between Executive and the Company, dated as of
July 21, 2014 (the “Employment Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1.Termination Date.  Executive acknowledges and agrees that Executive’s status
as an officer, director and employee of the Company and as an officer and/or
director of the Company’s subsidiaries will end effective as of the close of
business on the closing of the Transactions (the “Termination Date”).  Executive
hereby agrees to execute such further document(s) as shall be determined by the
Company as necessary or desirable to give effect to the termination of
Executive’s status as an officer and, if applicable, director of the Company and
each of its subsidiaries; provided that such documents shall not be inconsistent
with any of the terms of this Agreement.  If the Transactions do not close and
the Share Purchase Agreement is terminated, this Agreement will be null and
void, and Executive’s relationship with the Company will continue under those
agreements that pre-date this Agreement as if this Agreement has never existed.

 

--------------------------------------------------------------------------------

 

2.Final Paycheck; Payment of Accrued Wages and Expenses.

(a)Final Paycheck.  As required by law, the Company will pay Executive all
accrued but unpaid base salary and all accrued and unused vacation earned
through the Termination Date, subject to standard payroll deductions and
withholdings.  Executive is entitled to these payments regardless of whether
Executive executes this Agreement.

(b)Business Expenses.  Executive agrees that Executive has submitted Executive’s
final documented expense reimbursement statement reflecting all business
expenses Executive incurred through the Termination Date, if any, for which
Executive seeks reimbursement.  The Company will reimburse Executive for these
expenses, if any, pursuant to its regular business practice.

(c)Equity Awards: Pursuant to, and subject to the terms and conditions of, the
Share Purchase Agreement, the vesting of each option to purchase Company common
stock held by Executive shall accelerate in full as of immediately prior to the
closing of the Transactions, and at the time of closing (i) if the option(s) is
“in-the-money”, it will be net exercised such that Executive will automatically
receive Company common stock (subject to an offset for withholding obligations)
and (ii) if the option(s) is not “in-the-money” it will be terminated for no
consideration.  An option will be considered “in-the-money” if it has an
exercise price per share less than the volume weighted average closing trading
price of a share of Company common stock on The NASDAQ Global Market for the ten
trading days ending the trading day immediately prior to the date upon which the
Transaction becomes effective.

3.Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to Executive’s execution and
non-revocation of this Agreement and Executive’s performance of his or her
continuing obligations pursuant to this Agreement, the Employment Agreement and
that certain Confidential Information and Invention Assignment Agreement entered
into between Executive and the Company (the “Confidentiality Agreement”), to
provide Executive the severance benefits set forth below.  Specifically, the
Company and Executive agree as follows:

(a)Severance.  The Company shall continue to pay to Executive his or her base
salary at the rate in effect as of immediately prior to the Termination Date for
the period of time commencing on the Termination Date and ending on the six
(6)-month anniversary of the Termination Date (such period, the “Severance
Period” and such payments, the “Cash Severance”).  Such Cash Severance payments
shall be made in accordance with the Company’s standard payroll practices, less
applicable withholdings and deductions, with each payment deemed to be a
separate payment for purposes of Section 409A of the Code.  The first such Cash
Severance payment shall commence on the first payroll date following the
Effective Date, which shall include amounts otherwise due and payable under this
Section 3(a) on or before such date.  In the event of Executive’s death during
the Severance Period, the remaining Cash Severance shall be paid to Executive’s
estate.

 

 

2

 

 

--------------------------------------------------------------------------------

 

(b)Retention Bonus.  The Company will pay to Executive $100,003, less applicable
withholdings and deductions, which represents the cash bonus Executive is
entitled to under the Company’s 2016 Retention Bonus Plan.  Such retention bonus
shall be paid to Executive on the first payroll date following the Effective
Date.

(c)Healthcare Continuation Coverage.  If Executive elects to receive continued
healthcare coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
directly pay, or reimburse Executive for, the premium for Executive and
Executive’s covered dependents through the earlier of (i) the end of the
Severance Period or (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s); provided that, if the Company determines that it cannot provide such
continued health benefits without potentially violating applicable law or
incurring additional expense for non-compliance under applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will provide to Employee in lieu thereof a lump-sum payment in an amount equal
to the then-remaining premiums for the remainder of the Severance Period of such
continued health benefits, which payment will be made regardless of whether
Employee elects COBRA continuation coverage.  After the Company ceases to pay
premiums pursuant to the preceding sentence, Executive may, if eligible, elect
to continue healthcare coverage at Executive’s expense in accordance with the
provisions of COBRA.  Executive acknowledges that Executive shall be solely
responsible for all matters relating to Executive’s continuation of coverage
pursuant to COBRA, including, without limitation, Executive’s election of such
coverage and Executive’s timely payment of premiums.

(d)Taxes.  Executive understands and agrees that all payments under this Section
3 will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Executive for the benefits provided to
Executive by this Section 3 beyond those withheld by the Company, Executive
agrees to pay them himself or herself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him or her
to make required payments.  To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursements shall be paid to Executive no later than December 31
of the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

(e)SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), Executive will
have continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report his or her transactions in Company common stock for six (6) months
following the Termination Date.  Executive hereby agrees not to undertake,
directly or indirectly, any reportable transactions which include, but are not
limited to,

 

 

3

 

 

--------------------------------------------------------------------------------

 

buying, selling or otherwise disposing of any common stock of the Company held
by Executive until the end of such six (6) month period.

(f)Sole Separation Benefit.  Executive agrees that the payments provided by this
Section 3 are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this Agreement and the
Employment Agreement.  Thus, for any Company sponsored employee benefits not
referenced in this Agreement, Executive will be treated as a terminated employee
effective on the Termination Date.  This includes but is not limited to the
Company’s 40l(k) plan and Company sponsored life insurance and long-term
disability insurance.  Executive acknowledges and agrees that the payments
referenced in this Section 3 constitute adequate and valuable consideration, in
and of themselves, for the promises contained in this Agreement.

4.Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of Executive’s employment with the
Company and the termination thereof.  Executive further acknowledges that, other
than the Confidentiality Agreement, this Agreement shall supersede each
agreement entered into between Executive and the Company regarding Executive’s
employment, including, without limitation, the Employment Agreement, and each
such agreement shall be deemed terminated and of no further effect as of the
Termination Date.

5.Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a)On behalf of Executive and Executive’s heirs and assigns, Executive hereby
releases and forever discharges the “Releasees” hereunder, consisting of the
Company, KalVista, and their respective parent and subsidiary entities, and
their respective directors, officers, employees, shareholders, stockholders,
partners, agents, attorneys, predecessors , successors, insurers, employee
benefit plans, affiliates and assigns, of and from any and all claims,
liabilities and obligations, both known and unknown, arising out of or in any
way related to events, acts, conduct, or omissions occurring at any time prior
to or at the time that Executive signs this Agreement (collectively, the
“Released Claims”).  The Released Claims include, but are not limited to: (1)
all claims arising out of or in any way related to Executive’s employment with
the Company (or its successor) or the termination of that employment; (2) all
claims related to Executive’s compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership or equity
interests in the Company; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing
(including, but not limited to, any claims based on or arising from this
Agreement or the Employment Agreement); (4) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination ,

 

 

4

 

 

--------------------------------------------------------------------------------

 

harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the federal Family and Medical Leave Act (as amended)
(“FMLA”), the California Family Rights Act, the California Labor Code (as
amended), and the California Fair Employment and Housing Act (as amended).

(b)Notwithstanding the generality of the foregoing, Executive does not release
the following claims:

(i)Executive’s rights under this Agreement;

(ii)any payments Executive is entitled to under the Share Purchase Agreement;

(iii)any rights or claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

(iv)any rights or claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

(v)any rights or claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

(vi)any rights or claims to any rights and benefits under this Agreement or
benefit entitlements vested as of the date of Executive’s employment
termination, pursuant to written terms of any Company employee benefit plan,
including, without limitation, the terms of any Company equity compensation plan
and/or any equity compensation agreement between Executive and the Company;

(vii)any rights or claims for indemnification Executive may have pursuant to any
written indemnification agreement with the Company to which Executive a party,
the charter, bylaws, or operating agreements of the Company, applicable law,
California Labor Code Section 2802, or applicable directors and officers
liability insurance;

(viii)any other rights or claims that cannot be released as a matter of law; and

(ix)Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c)In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following: Executive acknowledges that
Executive is knowingly and voluntarily waiving and releasing any rights
Executive may

 

 

5

 

 

--------------------------------------------------------------------------------

 

have under the ADEA.  Executive also acknowledges that the consideration given
for the waiver and release herein is in addition to anything of value to which
Executive was already entitled.  Executive further acknowledges that Executive
has been advised by this writing, as required by the ADEA, that: (i) Executive’s
waiver and release do not apply to any rights or claims that may arise after the
execution date of this Agreement; (ii) Executive has been advised hereby that
Executive has the right to consult with an attorney prior to executing this
Agreement; (iii) Executive has forty-five (45) days from the date of this
Agreement to execute this Agreement (although Executive may choose to
voluntarily execute this Agreement earlier); (iv) Executive has seven (7) days
following the execution of this Agreement by Executive to revoke the Agreement ,
and Executive will not receive the benefits provided by Section 3 of the
Agreement unless and until such seven (7) day period has expired; (v) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth (8th) day after this Agreement is executed
by Executive, provided that the Company has also executed this Agreement by that
date; (vi) Executive has received with this Agreement a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, attached hereto as Exhibit A; and
(vii) this Agreement does not affect Executive’s ability to test the knowing and
voluntary nature of this Agreement.  If Executive wishes to revoke this
Agreement , Executive must deliver notice of Executive’s revocation in writing,
no later than 5:00 p.m. Pacific Time on the 7th day following Executive’s
execution of this Agreement to Ben Palleiko, Chief Financial Officer, KalVista,
at blp@kalvista.com (via hardcopy or via electronic copy to blp@kalvista.com).

(d)EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

6.Mutual Non-Disparagement, Transition, Transfer of Company Property; and Job
References.

(a)Mutual Non-Disparagement.  Executive agrees that Executive will not make
statements or representations to any person, entity or firm which could
reasonably be expected to cast the Company, KalVista or any entity or employee
affiliated with the Company or KalVista in an unfavorable light or which could

 

 

6

 

 

--------------------------------------------------------------------------------

 

reasonably be anticipated to adversely affect the name or reputation of the
Company, KalVista or any entity affiliated with the Company or KalVista, or the
name or reputation of any officer, agent or employee of the Company, KalVista or
of any entity affiliated with the Company or KalVista; provided that Executive
will respond accurately and fully to any question, inquiry or request for
information when required by legal process.  The Company and Kalvista agree to,
and the agree to use their best efforts to cause the officers, directors, and
managing agents of the Company and KalVista to, refrain from discussing or
making any derogatory or disparaging remarks or statements, oral or written, to
any third parties concerning Executive in any manner which could reasonably be
expected to be harmful to Executive’s business reputation or personal
reputation; provided that the Company and KalVista officers, directors, and
managing agents will respond accurately and fully to any question, inquiry or
request for information when required by legal process.  Notwithstanding the
foregoing, nothing in this Section 6(a) shall prevent Executive, the Company or
KalVista from making any truthful statement to the extent (i) necessary to rebut
any untrue public statements made about him, her or it; (ii) necessary with
respect to any litigation, arbitration or mediation involving this Agreement and
the enforcement thereof; or (iii) required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with jurisdiction over such person.  In addition, nothing in this Agreement
shall be construed to prohibit Executive, the Company or KalVista from engaging
in any lawfully protected activity or conduct, including reporting possible
violations of law or regulation to any governmental agency or regulatory body
(including but not limited to the Equal Employment Opportunity Commission, the
Department of Justice, the Securities and Exchange Commission, the Congress, any
agency Inspector General, or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation), filing a charge with
or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body, or making other disclosures that are
protected under any law or regulation.  Executive, the Company nor KalVista need
the prior authorization of the Company to engage in any such lawfully protected
activity, nor is Executive, the Company or Kalvista required to notify the other
that he, she or it has done so.

(b)Transition.  Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the Company.

(c)Transfer of Company Property.  On or before the Termination Date, Executive
shall turn over to the Company all files, memoranda, records, and other
documents, and any other physical or personal property which are the property of
the Company and which Executive had in his or her possession, custody or control
at the time Executive signed this Agreement.  By executing and returning this
Agreement, Executive is certifying that Executive has complied with Executive’s
obligation herein to immediately return all Company documents and information
regardless of where Executive has maintained such Company property.  Executive’s
compliance with the terms of this Section 6(c) is a condition precedent to
Executive’s eligibility to receive the payments and benefits described in
Section 3 above.

 

 

7

 

 

--------------------------------------------------------------------------------

 

(d)Job References.  Executive should direct any job reference inquiries to the
Company’s Human Resources.  Pursuant to Company policy, in response to any such
inquiries, the Company will provide only the position Executive held and the
dates of employment.  The Company will confirm Executive’s salary in response to
any such inquiry only if Executive submits a signed request to the Company to
disclose such information.

7.Executive Representations. Executive warrants and represents that (a)
Executive has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on Executive’s behalf, Executive
will immediately cause it to be withdrawn and dismissed, (b) Executive has
reported all hours worked as of the date of this Agreement and has been paid all
compensation, wages, bonuses, commissions, and/or benefits to which Executive
may be entitled and no other compensation, wages, bonuses, commissions and/or
benefits are due to Executive, except as provided in this Agreement, (c)
Executive has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the FMLA or any
similar state law, (d) the execution, delivery and performance of this Agreement
by Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Executive is a
party or any judgment , order or decree to which Executive is subject, and (e)
upon the execution and delivery of this Agreement by the Company and Executive,
this Agreement will be a valid and binding obligation of Executive, enforceable
in accordance with its terms.

8.No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement , in any manner, including by way of subrogation or operation of law
or otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.

9.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

10.Miscellaneous.  This Agreement, together with the Confidentiality Agreement,
comprise the entire agreement between the parties with regard to the subject
matter hereof and supersedes, in their entirety, any other agreements between
Executive and the Company with regard to the subject matter hereof, including,
without limitation, the Employment Agreement

 

 

8

 

 

--------------------------------------------------------------------------------

 

and the Company’s 2016 Retention Bonus Plan.  The Company and Executive
acknowledge that the termination of the Executive’s employment with the Company
is intended to constitute an involuntary separation from service for the
purposes of Section 409A of the Code, and the related Department of Treasury
regulations.  Executive acknowledges that there are no other agreements,
written, oral or implied, and that Executive may not rely on any prior
negotiations, discussions, representations or agreements.  This Agreement may be
modified only in writing, and such writing must be signed by both parties and
recited that it is intended to modify this Agreement.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

11.Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

12.Maintaining Confidential Information.  Executive reaffirms his or her
obligations under the Confidentiality Agreement.  Executive acknowledges and
agrees that the payments provided in Section 3 above shall be subject to
Executive’s continued compliance with Executive’s obligations under the
Confidentiality Agreement.

13.Executive’s Cooperation.  After the Termination Date, Executive shall
cooperate with the Company and its affiliates, upon the Company’s reasonable
request, with respect to any internal investigation or administrative,
regulatory or judicial proceeding involving matters within the scope of
Executive’s duties and responsibilities to the Company or its affiliates during
his or her employment with the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his or her employment); provided, however, that
any such request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.

(Signature page(s) follow)

 

 

9

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Separation Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: 22 Nov         , 2016

 

/s/ Marcee Maroney

 

 

Ms. Marcee Maroney

 

 

 

 

DATED:  November 22, 2016

 

KALVISTA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Benjamin L. Palleiko

 

 

Benjamin L. Palleiko

 

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DISCLOSURE CONCERNING SEVERANCE OFFER

CLASS, UNIT OR GROUP COVERED BY SEVERANCE OFFER

All employees of KaIVista Pharmaceuticals, Inc. (the “Company”) who are
executive officers immediately prior to the closing the Transactions (as defined
in the Separation Agreement (the “Agreement”) to which this Disclosure is
Appendix A) are covered by this severance offer.

ELIGIBILITY FACTORS FOR THE PROGRAM

Employees who are covered by the severance offer are eligible to receive the
benefits of the offer if they:

 

•

Are provided with the Agreement;

 

•

Timely sign and deliver the Agreement to the Company;

 

•

Do not revoke the Agreement, as permitted by the Agreement; and

 

•

Comply with the terms and conditions of the Agreement.

TIME LIMITS APPLICABLE TO THE PROGRAM

The following time limits apply to the program:

 

•

Employees age 40 and over must sign and deliver the Agreement no later than the
forty-fifth (45th) day after that employee’s receipt of the Agreement.

 

•

Employees age 40 and over may revoke their acceptance of the Agreement for a
period of seven (7) days after signing it.

JOB TITLES AND AGES OF EMPLOYEES SELECTED FOR AND NOT SELECTED FOR THE PROGRAM

TITLE

AGE

JOB ELIMINATED

ELIGIBLE FOR SEPARATION BENEFITS?

Chief Executive Officer

58

Yes

Yes

Vice President, Clinical Affairs

46

Yes

Yes

Vice President, Finance

41

No

No

 

 